Action to recover damages for personal injuries resulting from the collision of two motor vehicles. Order denying defendant’s motion to change the venue from Westchester county to New York county reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. It appearing that plaintiffs reside in Bronx county, and defendant’s principal place of business being in New York county, the court erred in denying the motion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.